DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the preliminary amendment filed on September 4, 2020.  As directed by the amendment: claim(s) 1, 7-9, and 11 have been amended, no claim(s) have been cancelled, and no claim(s) have been added. Thus, claims 1-20 are currently pending in the application.
Response to Arguments
Applicant’s arguments, see pgs. 6-7, filed February 4, 2021, with respect to the double patenting rejection of claims 1-10 have been fully considered and are persuasive.  The double patenting rejection of claims 1-10 has been withdrawn. 
Applicant’s arguments with respect to claims 1-20 have been considered but the arguments do not apply to the combination of the references being used in the new grounds of rejection set forth above.  The applicant asserts that the prior art rejections do not teach or suggest the features as now amended into the amended claims; therefore, the examiner has applied a new combination of prior art to reject the claims and address the arguments necessitated by such amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Varghese (US 2016/0249982 A1) in view of Raksi (US 2007/0173791 A1).
Regarding claim 1, Varghese discloses a system comprising: a focus optic configured to focus an electromagnetic radiation (EMR) beam to a focal region located along an optical axis (e.g. Fig 1a/1b/2a/2b:70 [0044]-[0045]); a window, intersecting the optical axis, configured to contact a surface of a tissue (e.g. [0048] output window); an optical detector configured to detect a signal radiation emanating from an interaction of the EMR beam with a surface of the window (e.g. Fig 1a/1b /2a/2b:40 [0040]-[0042]); and a controller (e.g. Fig 1a/1b /2a/2b:60); and a stage configured to translate the focal region to a treatment position that is located at a predetermined distance from the reference position (e.g. [0045] Fig 1a/1b /2a/2b::70). Varghese is silent regarding a controller configured to determine a reference position along the optical axis where a portion of the focal region is substantially coincident with the surface of the window.
However, Raksi discloses a system for laser surgery wherein it includes a system configured to determine a reference position along the optical axis where a portion of the focal region is substantially coincident with the surface of the window (e.g. [0038]-[0039]; [0044]; [0049] Fig 4 reference window 73 is the reference point utilized to know the predetermined distance that the laser depths can reach)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Varghese to incorporate the teachings of Raksi to have a controller configured to determine a reference position where a portion  [0038]-[0039]).
Regarding claim 2, modified Varghese discloses wherein the focus optic and the stage are configured to position the treatment position within a tissue (e.g. Varghese: [0025]; [0045]; [0055]; [0058]-[0059]).
Regarding claim 3, modified Varghese discloses wherein the treatment position is located within a dermal tissue (e.g. Varghese: [0025]; [0055]; [0058]-[0059]).
Regarding claim 5, modified Varghese discloses wherein the EMR beam comprises a pulse having a pulse duration of at least 1 picosecond (e.g. Varghese: [0049]).
 Regarding claim 8, modified Varghese discloses wherein the detector is further configured to detect an intensity of the signal radiation (e.g. Varghese: [0009]; [0038]); and wherein the controller is further configured to determine the reference position by translating the focal region until the intensity of the signal radiation has a maximum value (e.g. Varghese: [0015]; [0041]; [0045] Raksi: [0038]-[0039]; [0044]; [0049]).
Regarding claim 10, modified Varghese discloses wherein the stage is configured to translate the focal region by translating at least one of the focus optic, one or more optical elements, and the window (e.g. Varghese: [0045] 70).
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Varghese in view of Raksi as applied to claim 1 above, and further in view of Asah (US 6,074382).
Regarding claim 6, modified Varghese is silent regarding wherein the focus optic is further configured to image the signal radiation incident at the optical detector.
However, Asah disclose an apparatus for tissue treatment wherein the focus optic is further configured to image the signal radiation incident at the optical detector (e.g. col 5 lines 45-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Varghese to incorporate the teachings of Asah wherein the focus optic is further configured to image the signal radiation incident at the optical detector for the purpose of processing the output signals from the detector array and calculating the size of a spot illuminated (e.g. Asah: col 5 lines 45-52).
Regarding claim 9, modified Varghese is silent regarding wherein the focus optic is further configured to converge a second EMR bream to a second focal region, and wherein the second EMR beam has at least one of: a wavelength that is identical to a wavelength of the EMR beam; or a wavelength that is different than the wavelength of the EMR beam; and wherein the second EMR beam is configured to produce a therapeutic effect in the tissue.
However, Asah discloses an apparatus for tissue treatment wherein the focus optic is further configured to converge a second EMR bream to a second focal region (e.g. col 9 lines 33-49), and wherein the second EMR beam has at least one of: a wavelength that is identical to a wavelength of the EMR beam; or a wavelength that is different than the wavelength of the EMR beam (e.g. col 9 lines 33-39 claim 15-18); and wherein the second EMR beam is configured to produce a therapeutic effect in the tissue (e.g. claim 18 green wavelength of light can have therapeutic effects on the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Varghese to incorporate the teachings of .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Varghese in view of Raksi as applied to claim 1 above, and further in view of Anderson (US 2018/0177550 A1)
Regarding claim 4, Modified Varghese is silent regarding wherein the EMR beam is configured to perform selective thermionic-plasma mediated treatment of the tissue.
However, Anderson discloses a method and apparatus for selective treatment of biological tissue wherein EMR beam is configured to perform selective thermionic-plasma mediated treatment of the tissue (e.g. [0055]-[0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified system of Varghese to incorporate the teachings of Anderson wherein the EMR beam is configured to perform selective thermionic-plasma mediated treatment of the tissue for the purpose of utilizing another known technique of treatment on biological tissue.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Varghese in view of Raksi as applied to claim 1 above, and further in view of Liu (US 9,414,888 B2)
Regarding claim 7, modified Varghese is silent regarding wherein the controller is further configured to determine the reference position by: determining a transverse width of the EMR beam incident at the surface of the window based upon the signal radiation; and translate the focal region until the transverse width has a minimum value.
However, Liu discloses a device and method for radiation based dermatological treatment wherein determining a transverse width of the EMR beam incident at the surface of the window based upon the signal radiation; (e.g. col 52 lines 20-35 and lines 65-67 and col 53 lines 1-19); and translate the focal region until the transverse width has a minimum value (e.g. col 4 lines 47-61; col 39 lines 1-12 and col 52 lines 20-35 and lines 65-67 and col 53 lines 1-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified system of Varghese to incorporate the teachings of Liu wherein the controller is further configured to determine the reference position by: determining a transverse width of the EMR beam incident at the surface of the window based upon the signal radiation; and translate the focal region until the transverse width has a minimum value for the purpose of adjusting the beam to the desired characteristic based on the treatment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





Jessandra Hough							May 6, 2021
/J.F.H./Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792